Rothrook, J.
i. practice courtfassignrors. ° ei~ I. There is but one assignment of error.. It is in these w'ords: “The court erred in rendering judgment for the appellee.” It is objected that the assignment is too general and should be disregarded. We think the objection, well taken. It is impossible to determine from this assignment, without reference to the argument of counsel, the particular error of which complaint is made. “An assignment of error need follow no stated form, but must in a way as specific as the case will allow, point out the very error objected to. * * * * * * The court will only regard errors which are assigned with the required exactness.” Code, Sec. 3207.
We are the more ready to enforce the rule in this case because, in our opinion, the objection made to the judgment in the argument is not well taken. It is insisted that the judgment is contrary to the evidence. We think otherwise.
Affirmed.